COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
NOS. 2-09-043-CR 
2-09-044-CR 
 

 
GAYLA RAELYNN McCLENDON                                             APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Gayla Raelynn McClendon attempts to
appeal from her convictions for securing execution of a document by deception
and possession of methamphetamine with intent to deliver.  We must dismiss an appeal if the trial court=s
certification shows that the appellant has no right of appeal.[2]  Here, appellant pleaded guilty to both
offenses as part of a plea-bargain agreement, which the trial court followed,
and the trial court certified that appellant has no right to appeal. The record
supports the trial court=s certification.
We notified appellant by letter that her appeal
was subject to dismissal based on the trial court=s
certification unless she filed a response showing grounds for continuing the
appeal.  No response has been filed.  Accordingly, we dismiss the appeal.[3]
 
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 9, 2009      




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(a)(2), (d).


[3]See id.; Tex. R. App. P. 43.2(f).